NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIE BOLDS,                                   No. 16-15592

                Plaintiff-Appellant,            D.C. No. 1:12-cv-01754-BAM

 v.
                                                MEMORANDUM*
J. CAVAZOS, Chief Warden; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                       for the Eastern District of California
               Barbara A. McAuliffe, Magistrate Judge, Presiding**

                            Submitted April 11, 2017***

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      California state prisoner Willie Bolds appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging procedural due process

violations. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             Bolds consented to proceed before a magistrate judge. See 28 U.S.C.
§ 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Hamilton v. Brown, 630 F.3d 889, 892 (9th Cir. 2011) (dismissal under 28 U.S.C.

§ 1915A); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order)

(dismissal under § 1915(e)(2)(B)(ii)). We affirm.

      The district court properly dismissed Bolds’s due process claim arising from

the alleged deprivation of his property because Bolds failed to allege facts

sufficient to show that he was not provided with the process he was due. See Nev.

Dep’t of Corr. v. Greene, 648 F.3d 1014, 1019 (9th Cir. 2011) (a prison violates

the due process clause when it “prescribes and enforces forfeitures of property

without . . . competent procedural protections”).

      To the extent that Bolds alleged any other due process claim related to the

deprivation of his property, the district court properly dismissed these claims

because this court affirmed the dismissal of these claims without leave to amend in

Bolds v. Cavados, 599 F. App’x 307, 307-08 (9th Cir. 2015). See S. Or. Barter

Fair v. Jackson County, 372 F.3d 1128, 1136 (9th Cir. 2004) (“The law of the case

doctrine . . . precludes a court from reexamining an issue previously decided

by . . . a higher court in the same case.”).

      Contrary to Bolds’s contention that the district court’s construction of his

objections as a motion for reconsideration was improper, Bolds consented to a

                                               2                                16-15592
magistrate judge and therefore he was not entitled to file objections to the

magistrate judge’s ruling.

      We reject as meritless Bolds’s contentions that the district court misled

plaintiff, failed to comply with this court’s order in Bolds I, failed to consider

allegations in the third amended complaint, and lacked subject matter jurisdiction.

      AFFIRMED.




                                           3                                     16-15592